Citation Nr: 0030352	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma also claimed 
as an undiagnosed illness manifested by shortness of breath.

2.  Entitlement to service connection for muscle tension 
headaches also claimed as an undiagnosed illness manifested 
by headaches.  

3.  Entitlement to service connection for fatigue claimed as 
a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had military service in the United States Coast 
Guard from June 1971 to June 1975, and in the United States 
Army National Guard from December 1990 to January 1992.  The 
veteran served in the Southwest Asia theater of operations 
from January to October 1991 in support of operation Desert 
Shield and Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The RO denied entitlement to service connection for fatigue, 
shortness of breath, and headaches on a direct service 
incurrence basis as well as due to an undiagnosed illness.

Jurisdiction of the veteran's claims was assumed by the RO in 
Seattle, Washington, which in September 1997 affirmed the 
determinations previously entered, and denied entitlement to 
service connection for a depressive disorder, hepatitis, 
stomach acidity with reflux also as due to an undiagnosed 
illness, and xerosis of the scalp with intermittent 
folliculitis.  A notice of disagreement with the additional 
denials has not been received, and the claims for these 
additional disabilities are not considered part of the 
current appellate review.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1998, a transcript of which has been 
associated with the claims file.

In February 2000 the RO Hearing Officer affirmed the 
determinations previously entered, granted service connection 
for post-traumatic stress disorder with assignment of a 10 
percent evaluation effective November 25, 1997, and a 
compensable evaluation of 10 percent for a medial meniscus 
tear effectively June 18, 1998.  A notice of disagreement has 
not been received with respect to the above grants, and such 
claims are not considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the veteran's substantive appeal (VA form 9), 
received in November 1997, shows that the veteran indicated 
he wished to appear personally at a hearing before a Veterans 
Law Judge (Member of the Board) at the RO.  While he was 
afforded a hearing before a Hearing Officer at the RO, he has 
not been scheduled for a travel Board hearing and his request 
for such has not been withdrawn in writing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing before a Veterans Law Judge 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless he is notified by the 
RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


